     Case 1:85-cv-00489-RGS Document 1874 Filed 12/30/19 Page 1 of 7



                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 85-489-RGS

                     UNITED STATES OF AMERICA

                                    V.



           METROPOLITAN DISTRICT COMMISSION, et al.


                    CIVIL ACTION NO. 83-1614-RGS

                 CONSERVATION LAW FOUNDATION
                        OF NEW ENGLAND, INC.

                                    V.



               METROPOLITAN DISTRICT COMMISSION


       SCHEDULE SEVEN COMPLIANCE ORDER NUMBER 246


                           December 30, 2019

STEARNS, D.J.

      On December16,2019, the MassachusettsWater Resources Authority
(MWRA) filed its Biannual Compliance andProgress Report (the 246th such
report over the course ofthis now 34-year-old litigation). With the Report,
the MWRA filed its Semiannual CSO Discharge Report No. 3, January 1,
      Case 1:85-cv-00489-RGS Document 1874 Filed 12/30/19 Page 2 of 7




2019 - June 30, 2019 (dated October 31, 2019) (Discharge Report).^ The
United States and the Conservation Law Foundation have indicated that they

do not intend to offer comment.^

     As noted in the court's 245th Compliance Order, the MWRA, the

United   States   Environmental Protection Agency (EPA), and the

Massachusetts Department of Environmental Protection (DEP), entered an
agreement in July of 2019 (approved by the court at a July 19, 2019 public
hearing) extending the completion date of the performance assessment of
theLong-Term CSO [Combined Sewer Overflow] Control Plan (LTCP) by one
year to December 31, 2021. Under the terms of the agreement, the MWRA
undertook to make certain modifications of the hydraulic assessment model

used in the performance testing of the LTCP, as well as to develop water
quality models capable of differentiating between contributions of CSO and
non-CSO sources to receiving waters, principally the Charles River and
Alewife Brook/Mystic River.3



      1 The Discharge Report is posted on the MWRA website for public
inspection.

      ^There were no scheduled activities during the past six-month period
on the court's Schedule 7.
      3As partofthe Agreement, EPA and DEP, acting pursuant to40 C.F.R.
§ 131.14 and 314 CMR 4.03(4), respectively, granted the MWRA's request to
extend existing water quality variances affecting the Lower Charles
        Case 1:85-cv-00489-RGS Document 1874 Filed 12/30/19 Page 3 of 7



     There are five component steps to the performance assessment that are

now works in various stages of progress. They are: (i) the inspection of all
existing CSO outfalls and regulators; (2) the collection of rainfall data and
overflow-related data at all operative regulators and outfalls; (3) the

improved calibration oftheMWRA's hydraulic model (tentatively completed
in November of 2019)4; (4) consideration of infrastructure improvements

where the assessment shows that they may be needed; and (5) a

determination ofthe impact ofthe remnant CSO discharges on waterquality
in the Charles River and Alewife Brook/Mystic River. The data compiledin

the Discharge Report with its extensive exhibits yields some preliminary
observations but few definitive conclusions. I will briefly summarize some

aspects ofthe present data that strike me as noteworthy butwill reserve any
formal findings until more conclusive data are available.




River/Charles River Basin and Alewife Brook/Upper Mystic River through
2024.

        4 The recalibrated model revealed some significant discrepancies
between its predicted discharges and the metering results at some outfalls
suggesting either errors in the calibration or metering deficiencies. For
purposes of the Discharge Report, the results at ten of the forty-six surveyed
outfalls were rejected as potentially low-confidence outliers. The
investigations at these ten sites will be asubject of asupplemental filing with
the court that the MWRA intends to submit within the next two months.
      Case 1:85-cv-00489-RGS Document 1874 Filed 12/30/19 Page 4 of 7



     An initial matter of concern is the higher than expected volume of CSO

activity observed at sixteen of the thirty-six outfalls for which Typical Year
model results have been accepted.5 It is possible that that the higher activity

level is attributableto a greaterthan normalrate ofrainfall in 2018. Thedata
collected for the first half of 2019 (62 storms with a total rainfall volume of

22.5 inches) indicate a pace more consistent with the Typical Year model (93
storms with a rain volume of 46.8 inches). It is also possible that the 2018

figures are not atypical hut a portent oflong-term climate change,® or that
some data are more flawed than currently helieved.7 Finally, the increased

activity may be attributable to site-specific weaknesses or failures.
Investigations have been undertaken at each of these sites by the MWRA
with the view of validating the metering results, identifying possible causes
of increased CSO activity, and exploring site-specific improvements.®

      5 The supplemental filing wiU also report more fully on the
investigations ofthese sixteenoutfalls.
    'Although the number ofstorms in the first half of2019 exceeded the
norm by some 50 percent, as the Discharge Report observes, the great
majority were small-volume storms, which is atypical.
      7Some ofthe data generated bythe metering program is described in
the Discharge Report as "inconsistent," although the more recent data
appears to be free of the questionahle overflow elevations and unreasonable
metering results that had been noted in prior reports.
      8The summary of investigative activity to the date of the Discharge
Report (October 31, 2019), suggests that physical improvements may need
      Case 1:85-cv-00489-RGS Document 1874 Filed 12/30/19 Page 5 of 7



     A second matter of importance is the refinements being made by the

MWRA to the hydraulic model, which is "the primary tool" used in the
performance evaluation. Given the (accurately described) "dynamic" nature
of the MWRA's system, the calibration of the model is, as it was anticipated
to be, an ongoing process. Also of interest is the preliminary assessment of
CSO performance measured against the LTCP levels ofcontrol based on the
accepted data gathered between April 15, 2018, and June 30, 2019. On the
positive side of the ledger, all 27 outfalls scheduled for elimination in the
LTCP havebeen successfully closed togetherwith an additionalsixin Boston,
Cambridge, and Chelsea, and two along the South Boston beachfront that
were scheduled in the LTCP to be eliminated up to a 25-year storm. The
remaining five outfalls along North Dorchester Bay that were to be
pliminatpH up to the 25-year storm have been effectively neutralized by the



to be made to the two CSO controls serving Alewife Brook (SOMooiA and
CAM401A), the two Mystic/Chelsea Confluence controls (CHE004 and
CHEooS), and the Somerville Marginal Facility Upper Mystic River control
(MWR201). This lattersiteis the subject ofajointeffort between theMWRA
and the City of Cambridge (approved by the MWRA Board of Directors) to
initiate a trial partial sewer separation project in the Cambridgeport
neighborhood to relieve pressure on the Cottage Farm facility. In many of
the remaining cases, the preliminary investigations suggest that the
increased CSO levels may be attributable to potential hydraulic restrictions
or maintenance problems. Repairs are already underway on one Fort Point
Channel outfall (BOS070).
        Case 1:85-cv-00489-RGS Document 1874 Filed 12/30/19 Page 6 of 7



completion of the South Boston CSO Storage Tunnel.9 Workon developing
receiving water quality models for the Lower Charles River/Charles Basin
and the Upper Mystic/Alewife Brook regions, a requirement of the CSO
variances that were discussed at the July 19,2019 court hearing, is still in its

formative stages.i°

        To conclude on a reassuringly positive note, the MWRA reports that
despite the hiccups in the data gathered since April of 2018, "the recent
Typical Year model run validates the accomplishments ofthe Authority and
its member commxmities in their CSO investments over the past 30 years.

The Typical Year results show that region-wide CSO discharge volume has
been reduced for 3.3 billion gallons ayear in thelate1980's to approximately
400 million gallons today, an 86% reduction." This latter 86% figure is the
indelible hallmark of one of the most successful environmental remediation




        9According to the Discharge Report, no CSO has been discharged to
the South Boston beaches from the outfalls since the Tunnel went into
operation in 2011. The MWRA has been forced toclose the stormwater gates
to the Tunnel permitting stormwater discharge to the beaches on only three
occasions during the same period, most notably during Hurricane Irene in
2011.


     '0 Aprincipal purpose of the models is toassess whether the remaining
CSO load, as opposed to other pollutants (principally stormwater), creates
an obstacle to the attainment of the bacterial water quality standards
mandated by the Clean Water Act.
      Case 1:85-cv-00489-RGS Document 1874 Filed 12/30/19 Page 7 of 7



projects undertaken in modern times and may well improve further as

lessons are learned from the performance assessment now underway.

                                 ORDER


     Consistent with the court's revised Scheduling Order, the MWRA will

submit Compliance Report No. 247 on or before June 19, 2020. The court

will alsowelcome the filing ofthe supplemental report being prepared by the
MWRA based on the data gathered since June 30, 2019. The court will

reserve substantive comments until a more definitive performance

assessment is possible.

                             SO ORDERED.

                             /s/ Richard G. Steams
                             UNITED STATES DISTRICT JUDGE
